Citation Nr: 1000977	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the abdomen involving muscle group 
XIX, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2006 and March 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied ratings in excess of 10 percent for residuals of a 
shell fragment wound of the abdomen involving muscle group 
XIX and a lumbar spine disability (residuals of 
retroperitoneal abscess, left lumbar disc syndrome) and 
granted service connection and assigned a 30 percent rating 
for PTSD.  In August 2009, the Veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claims. 

The Veteran, in written statements and in testimony before 
the Board, indicates that his PTSD, residuals of a shell 
fragment wound of the abdomen involving muscle group XIX, and 
lumbar spine disability have all worsened since his most 
recent VA examinations of those disabilities.

Specifically, he asserts that his PTSD is now productive of 
frequent nightmares, night sweats, flashbacks, and panic 
attacks.  Additionally, he contends that he suffers from 
occasional thoughts of suicide and worsening memory loss, and 
that he has become more isolated from his family, friends, 
and coworkers.  He further maintains that his PTSD now causes 
him to miss an average of one to two days each month from his 
job as a janitor at the United States Postal Service, whereas 
"up until two years ago, [he had] not missed a day of work 
in 11 years."  Additionally, the Veteran reports that he 
receives ongoing treatment and prescription medication for 
his PTSD from the VA Chattanooga outpatient clinic.

With respect to his abdominal and lumbar spine disabilities, 
the Veteran asserts that the progressive worsening of those 
conditions has dramatically slowed him down and limited his 
ability to lift heavy objects and bend over.  As a result, 
the Veteran's employer reportedly has had to move him from 
his old job as a letter carrier to a less physically 
demanding position as a janitor.  Additionally, the Veteran 
contends that his abdominal disability is productive of 
severe pain, occasional swelling, and scarring, while his 
lumbar disability causes pain, muscle spasms, and weakness.  
He also asserts that he suffers from severe digestive and 
gastrointestinal distress and has undergone a colostomy, 
adding that he is uncertain whether the problems are 
associated with his abdominal disability or with his PTSD.  
The Veteran indicates that he currently receives treatment 
for his abdominal and lumbar spine disabilities from two 
private physicians (John E. Tabb, III, M.D., and Stuart 
Geinther, M.D.).

In addition to his own lay statements and testimony, the 
Veteran has also submitted written statements from his wife 
and pastor attesting to an overall worsening of his service-
connected disabilities.

The record reflects that the Veteran was last afforded a VA 
psychiatric examination in December 2007, at which time his 
PTSD symptoms were noted to include depression, anxiety, 
sleeping problems, flashbacks, and social withdrawal.  
However, there were no complaints or clinical findings of 
suicidal or homicidal ideation or panic attacks.  Nor was his 
PTSD found to impair his ability to work and perform daily 
living activities.  

The Veteran was most recently afforded VA examinations with 
respect to his abdominal and lumbar spine disabilities in 
February 2008.  At that time, he was noted to have incurred a 
shell fragment wound to the abdomen while serving in Vietnam 
in 1969, for which he underwent an initial laparatomy and 
hemcolectomy with colostomy.  It was further noted that 
complications ensued for which additional surgeries were 
required.  The Veteran informed the February 2008 VA examiner 
that he continued to experience chronic abdominal pain and 
bloating.  He also complained of chronic lumbar spine pain, 
stiffness, weakness, and muscle spasms, and was clinically 
found to have limitation of motion due to pain.  In addition, 
the Veteran's abdominal and lumbar spine disabilities were 
noted to cause decreased mobility and problems with lifting 
and carrying, resulting in a modification of his job duties.  
Significantly, however, the VA examiner did not indicate that 
those service-connected disabilities were productive of 
digestive or gastrointestinal distress, as the Veteran now 
contends.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. §  5103A(d); 38 
C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 
69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the 
Veteran's last VA examinations are somewhat stale and he has 
indicated that his PTSD and abdominal and lumbar spine 
disabilities have all worsened and required additional 
treatment since the date of the last examinations.  Because 
there may have been a significant change in the Veteran's 
conditions, the Board finds that he should be afforded new 
examinations, which take into account his most recent 
treatment.  Moreover, in light of the Veteran's 
aforementioned statements, those examinations should include 
specific findings regarding any functional limitations 
related to his service-connected disabilities as well as any 
neurological deficiencies associated with his abdominal and 
lumbar spine conditions.

Additionally, the Board observes that, at the time of the 
February 2008 VA examination, the examiner noted that the 
findings were based on a review of recent medical records, 
but acknowledged that he had not reviewed any other pertinent 
evidence in the Veteran's claims folder.  To ensure a 
thorough examination and evaluation, the Veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2009).  Therefore, on remand, the Veteran should be afforded 
new VA examinations that include a review of the claims 
folder.

Next, VA medical records appear to be outstanding.  The 
Veteran's August 2009 hearing testimony indicates that he 
currently receives VA medical treatment for his PTSD.  
However, no VA medical records dates since August 2008 have 
been associated with his claims folder.  In view of the 
Veteran's testimony that there are outstanding VA medical 
records dated after August 2008 that may contain information 
pertinent to his claim, those records are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Finally, private medical records also appear to be 
outstanding.  The Veteran's hearing testimony reflects that 
he currently receives treatment for his abdominal and lumbar 
spine disabilities from two private physicians.  The Board 
recognizes that treatment records were previously obtained 
from those physicians in October 2007.  However, because the 
Veteran has put VA on notice that private treatment records 
dated subsequent to October 2007 exist and may be helpful to 
his claims, those records should be requested on remand.  
Moreover, while the Board recognizes that the Veteran 
previously provided signed authorizations for the release of 
his private physicians' records, it should be explained to 
him that his reauthorization of the release of records dated 
after October 2007 is necessary before those records may be 
obtained. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder private 
medical records dated since October 2007 
from the private physicians who treated 
him for his service-connected abdominal 
and lumbar spine disabilities (John E. 
Tabb, III, M.D., and Stuart Geinther, 
M.D.).  Explain to the Veteran that his 
prior authorization for the release of 
those records has expired, and that he 
will need to reauthorize the release of 
those records in order for VA to obtain 
them.  All attempts to secure those 
records must be documented in the claims 
folder.

2.  Obtain and associate with the claims 
folder all medical records from the VA 
Tennessee Valley Healthcare System, dated 
from September 2008 to the present. 

3.  After obtaining the above records, 
schedule the Veteran for a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The examiner should specifically provide a 
full multi-axial diagnosis pursuant to 
DSM-IV, to include a GAF score related to 
the Veteran's PTSD.  Additionally, the 
examiner should indicate the degree of 
social and occupational adaptability 
impairment due to PTSD.  Further, the 
examiner should review the claims folder 
and should note that review in the 
examination report.  In so doing, the 
examiner should expressly take into 
account the Veteran's complaints of 
worsening PTSD since his December 2007 VA 
examination and records of psychiatric 
treatment since that time.  A rationale 
for all opinions should be provided.  

4.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current nature and 
severity of his shell fragment wound 
residuals of the abdomen involving muscle 
group XIX.  The examiner should review the 
claims folder and should note that review 
in the examination report, taking into 
account the Veteran's complaints of 
worsening abdominal symptoms since his 
February 2008 VA examination and records 
of treatment since that time.  A rationale 
for all opinions should be provided.  The 
opinion should specifically address the 
following: 

a)  With respect to the particular 
group XIX muscles affecting the torso 
and abdomen (rectus abdominis, external 
oblique, internal oblique, 
transversalis, and quadratus lumborum), 
identify any loss of deep fascia or 
muscle substance, impairment of muscle 
tonus, intramuscular scarring, adhesion 
to the bone, muscle herniation, 
limitation of motion, or tendon damage.  
State whether the overall degree of 
injury is mild, moderate, moderately 
severe, or severe.

b)  State whether there is any loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of 
movement.

c)  Describe the current extent and 
severity of any scarring.

d)  State whether any neurological 
impairment is shown.  

e)  State whether any digestive 
disability is shown as a result of the 
shell fragment wound of the abdomen and 
resulting surgeries.

f)  State what impact, if any, the 
Veteran's shell fragment wound 
residuals of the abdomen has on his 
employment and daily living activities.

5.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current nature and 
severity of his service-connected low back 
disability.  The examiner should review 
the claims folder and should note that 
review in the examination report, taking 
into account the Veteran's complaints of 
worsening lumbar spine symptoms since his 
February 2008 VA examination and records 
of treatment since that time.  A rationale 
for all opinions should be provided.  The 
opinion should specifically address the 
following:

a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any low back disability.  

b)  Provide range-of-motion and 
repetitive motion findings of the 
lumbar spine.  

c)  Describe findings as to any 
weakness, fatigability, incoordination, 
or excess motion.

d)  Describe the presence or absence of 
pain, as well as functional impairment.  

e)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to a 
low back disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed 
by a physician and treatment by a 
physician.

f)  State whether any neurological 
impairments are shown as a result of 
the low back disability.

g)  State what impact, if any, the 
Veteran's low back disability has on 
his employment and daily living 
activities.

6.  Then, readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

